Case 1:19-cv-11018-AT-KNF Document 100 Filed 02/®8(ip(Paepary¥ of 1
DOCUMENT

ELECTRONICALLY FILED
DOC#
DATE FILED: 2/8/2021

 

SULLIVAN & CROMWELL LLP
TELEPHONE: 1-212-558-4000 125 Broad Shreet

rn penesuLLenoMcoM New York, New York 10004-2498

LOS ANGELES * PALO ALTO * WASHINGTON, D.C.
BRUSSELS * FRANKFURT * LONDON ®* PARIS:
BEWING * HONG KONG * TOKYO

MELBOURNE * SYDNEY

February 6, 2021

BY CM/ECF AND EMAIL

Hon. Analisa Torres,
United States District Court,
Southern District of New York,
Daniel Patrick Moynihan U.S. Courthouse,
500 Pearl Street,
New York, NY 10007-1312.

Re: = Contrarian Capital Management LLC, et al. v. Bolivarian Republic of Venezuela,
19 Civ. 11018 (S.D.N_Y.) (rel. Nos. 18 Civ. 11940 and 19 Civ. 03123)

Dear Judge Torres:

I write on behalf of Defendant the Bolivarian Republic of Venezuela (the
“Republic”) in the above-captioned action (the “Action”). On October 1, 2020, this Court entered
an order that, among other things, directed Plaintiffs to submit a motion for attorney’s fees by
October 30, 2020, and the Republic to oppose any such motion by November 30, 2020. ECF No.
74. On October 30, Plaintiffs filed their Motion for Attorney Fees (“Plaintiffs’ Fee Motion”). ECF
Nos. 82-23. The parties have made four prior extension requests, which the Court granted. ECF
Nos. 85-88, 94-95, 97-98.

The parties are continuing to engage in active, good faith discussions to attempt to
reach a consensual resolution of this matter. While productive, those discussions have not yet
concluded. In order to allow those discussions to continue, the parties have agreed to a four-week
extension of the Republic’s time to oppose Plaintiffs’ Fee Motion. Accordingly, in an effort to
avoid further litigation in this Action, the Republic respectfully requests that the Court extend the
deadline for its opposition to March 8, 2021.

GRANTED. By March 8, 2021, Defendant shall file its opposition to Plaintiffs’ motion for
attorney’s fees.

SO ORDERED. O}-

Dated: February 8, 2021 ANALISA TORRES
New York, New York United States District Judge

 
